Citation Nr: 9910256	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-04 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to March 
1950 and from October 1950 to September 1953.  

This matter arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a back disorder.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  An unappealed October 1986 rating decision by the RO 
denied the veteran's claim for service connection for a back 
disorder.  

2.  Additional evidence submitted since the RO's October 1986 
decision bears directly and substantially upon the issue 
under consideration, and is by itself, or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran has presented competent lay evidence that he 
incurred a back injury in service, and has presented 
competent evidence of a nexus between that in-service back 
injury and his current back disability.  



CONCLUSIONS OF LAW

1.  The October 1986 rating decision by the RO, which denied 
the veteran's claim for service connection for a back 
disorder, is final.  38 U.S.C.A. §§ 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (1998).  

2.  The evidence received since the RO's October 1986 rating 
decision is new and material, and the veteran's claim for 
service connection for a back disorder has been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.102, 
3.156(a) (West 1991).  

3.  The veteran's claim for service connection for a back 
disorder is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material claim under a standard which 
has since been overruled by the United States Court of 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) in Elkins v. West, __Vet. App.__, No. 97-
1534, slip op. at 14-15 (Feb. 17, 1999) (en banc); and 
Winters v. West, __Vet. App.__, No. 97-2180 (Feb. 17, 1999) 
(en banc).  The Board finds that the veteran is not 
prejudiced by consideration of the Board by its initial 
analysis of his new and material claim under the new case 
law.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In October 1986, the RO adjudicated the veteran's claim for 
service connection for a back disorder.  The October 1986 
denial of the veteran's claim became final as outlined in 
38 U.S.C.A. § 7105 (West 1991), when the veteran did not 
appeal that decision within one year of being notified of 
that decision.  As such, the claim may only be reopened if 
new and material evidence is submitted.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is not 
well grounded, the adjudication process must halt, despite 
reopening, because a claim that is not well grounded cannot 
be allowed.  See Winters, supra.  If the claim is well 
grounded, then the VA must ensure that the only duty to 
assist has been fulfilled before proceeding to the third 
step, an adjudication of the merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
submitted is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  

The evidence submitted at the time of the October 1986 rating 
decision consisted of a report of a VA rating examination 
dated in August 1986, showing that the veteran had a status-
post herniated nucleus pulposus with persistent radiculopathy 
at L-5 and foot drop.  He was also found to have severe 
spondylosis of the lumbar spine, and it was noted that the 
veteran's back disorder had been present for many years.  

The Board observes that the veteran's service medical records 
(SMRs) appear to have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Under such circumstances, there is a heightened 
duty to search for medical information from alternative 
sources in order to reconstruct the SMRs.  See Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  The Board is also under a duty 
to advise the veteran to obtain other forms of evidence, such 
as lay testimony or lay affidavits supporting his 
contentions.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

Since the time of the October 1986 rating decision, the RO 
was able to obtain copies of partial service personnel 
records, and extracts of a unit assignment sheet.  In 
addition, the veteran submitted signed lay affidavits from 
colleagues who had served with him, and were able to verify 
the accident involving injury to the veteran's back, and the 
approximate time that it occurred.  It has been established 
that additional copies of the veteran's SMRs are unavailable.  
The Board observes that where records are unavailable, "the 
VA has no duty to seek to obtain that which does not exist."  
Counts v. Black, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  

Evidence received since the final decision includes two sworn 
affidavits from [redacted], dated in November 1996 and 
January 1998, two sworn affidavits from [redacted], 
received in December 1996 and April 1998, transcripts of 
hearing testimony given at personal hearings at the RO before 
a Hearing Officer in May 1998, and before the undersigned 
Board member in October 1998, and contemporaneous clinical 
treatment records dating from September 1985 through March 
1998.  In his hearing testimony, the veteran stated that he 
had experienced an injury to his lower back while stationed 
in England in approximately late 1951 or early 1952.  The 
veteran indicated that he had fallen and injured his back 
while attempting to carry heavy medical supplies.  He stated 
that he had been admitted to a military hospital, and that 
following his treatment, had been placed on a permanent light 
duty status, continued to experience problems with his back, 
and continued to seek treatment in service until the time of 
his discharge.  In addition, the veteran testified that he 
had continued to experience problems with his back following 
discharge, but that he did not actually seek treatment for 
these problems until approximately 1957.  He indicated that 
the treatment records pertaining to that period of treatment 
were unavailable.  Further, the veteran testified that over 
time, the injury he sustained in service had become 
progressively worse.  

Sworn affidavits were received in December 1996 and in April 
1998 from [redacted] indicating that he had served as 
the veteran's immediate supervisor, and was present when the 
veteran injured his back.  He stated that the veteran had 
been sent to Shaftsbury Hospital in England for approximately 
30 days.  In addition, Mr. [redacted] stated that due to the 
nature and severity of the injuries the veteran had sustained 
as a result of his fall, he was unable to perform any 
additional outside detail assignments, continuing through to 
the time of his separation from service.  

[redacted] also submitted signed affidavits dated in 
November 1996 and in April 1998, stating that he had been the 
non-commissioned officer in charge (NCOIC) of the X-ray 
facility where the veteran had worked, and where he had 
incurred the fall causing the claimed injury.  Consistent 
with the veteran's statements, Mr. [redacted] stated that the 
veteran had been X-rayed and that he was hospitalized for 
extensive bed rest following his accident.  However, Mr. [redacted] 
was unable to recall the interpretive results made by the 
radiologist/physician on duty at that time.  (The veteran had 
testified that the physicians who had treated him at the time 
were now deceased.)  

Without addressing additional evidence submitted by the 
veteran such as the contemporaneous clinical treatment 
records showing a present disability with respect to his 
back, and which has little bearing on the outcome of this 
case, the Board finds that the statements by the veteran's 
colleagues, Mr. [redacted] and Mr. [redacted] in addition to his 
hearing testimony are new, as they were not part of the 
record at the time of the October 1986 decision, and are not 
cumulative of other evidence available at that time.  In 
addition, since the affidavits by Mr. [redacted] and Mr. [redacted] 
are consistent with the veteran's version of events, and 
since they tend to show that the veteran did sustain an 
injury to his lower back in service in the Spring of 1952, 
these affidavits, in addition to the veteran's hearing 
testimony, are clearly probative of the central issue in this 
case.  

Accordingly, the Board finds that the additional evidence 
submitted subsequent to the RO's October 1986 decision, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  As 
such, this evidence is "new and material" as contemplated 
by law, and thus, provides a basis to reopen the veteran's 
claim for service connection for a back disorder.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In addition, the 
Board finds that the veteran's claim for service connection 
for a back disorder is well grounded.  See 38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1998).  Specifically, the statements by the veteran's 
colleagues who served with him in the Air Force in England in 
the Spring of 1952 support and are consistent with the 
veteran's assertions that such an injury to his back in 
service did occur, and his statements regarding the problems 
with his back he experienced following service in addition to 
treatment he underwent show continuity of symptomatology 
sufficient to well ground his claim.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1998).  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a back disorder is 
reopened.  The veteran's claim for service connection for a 
back disorder is well grounded, and to this extent only, the 
appeal is granted.  


REMAND

As noted, while the veteran's service medical records were 
destroyed in the 1973 fire at the NPRC, he has submitted two 
affidavits from colleagues with whom he served in the Air 
Force, who have attested to the nature and severity of the 
accident he claims to have experienced in the Spring of 1952 
in England.  In his personal hearings before the undersigned 
Board member and the Hearing Officer at the RO, the veteran 
testified that he had experienced problems with his back ever 
since the accident in service, and that he had initially 
sought treatment for a back disorder beginning in 1957.  
However, he was unable to secure records of that treatment.  
In any event, based on the veteran's testimony and the 
statements by the veteran's colleagues which are essentially 
consistent with each other and with the veteran's version of 
events, the Board finds that the RO should obtain and 
associate with the claims file records of treatment dated 
since the time of the last request for such information.  
Further, the Board finds that an additional rating 
examination is required to determine the etiology of the 
veteran's currently diagnosed back disorder(s).  

Therefore, in light of the following, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:  

1.  After requesting any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
medical records pertaining to the 
veteran's low back disorder, dated since 
the time of the last request for such 
information.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the etiology of the veteran's back 
disorder(s), in light of the Board's 
decision above.  The examiner is 
requested to express an opinion with 
respect to whether it is at least as 
likely as not that the veteran's back 
disorder was incurred as a result of his 
injury sustained in the Spring of 1952.  
If such a determination cannot be made, 
the examiner should so state.  The 
examiner should also be afforded the 
opportunity to review the claims folder.  
In addition, the examiner should state 
the rationale upon which he bases his 
opinion.  

3.  The RO should review the examination 
report.  If the report is not in complete 
compliance with the instructions provided 
above, appropriate action should be 
taken.  Thereafter, the RO should 
adjudicate the issue of service 
connection for a back disorder on a de 
novo basis.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond prior to referring 
the case to the Board for further action.  

The purpose of this REMAND is both to obtain additional 
information and to accord the veteran due process of law.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

